EXHIBIT 10.1
XT-C

PUERTO RICO INDUSTRIAL DEVELOPMENT COMPANY
P.O. BOX 362350, SAN JUAN, PR 00936-2350

AMENDMENT TO LEASE CONTRACT

ON THE FIRST PART: The PUERTO RICO INDUSTRIAL DEVELOPMENT COMPANY, a public
corporation organized and existing by virtue of Act No. 188 of May 11, 1942, as
amended, hereby represented by its Chief Financial Officer, Jorge A. Junquera
Amadeo, hereinafter referred to as the “COMPANY” or “LANDLORD”.

ON THE SECOND PART: Integra CI, Inc., formerly known as Integra NeuroSciences
P.R. Inc., a corporation authorized to do business in Puerto Rico, duly
represented herein by its President and Chief Executive Officer, Stuart M.
Essig, hereinafter referred to as the “TENANT”.

ONE: On April 11, 2003, the parties executed a lease agreement for Project
No. T-0810-0-68, located in Añasco, Puerto Rico. The referred lease was amended
on October 24, 2005 to include Project No. T-0994-0-70 and further amended and
restated by a lease contract dated April 1, 2005 and registered by LANDLORD on
September 15, 2006, to include Project Nos. T-0810-1-02 and T-0810-2-03.

TWO: TENANT informed the LANDLORD that pursuant to a corporate reorganization
and expansion, a merger of Integra Neurosciences P.R. Inc. into TENANT was
authorized by TENANT’s Board of Directors, and TENANT’s new corporate name is:
Integra CI, Inc.

THREE: TENANT also informed LANDLORD that it plans to expand its operations in
Puerto Rico and needs additional space for its operations in Puerto Rico.
Therefore, TENANT wishes to lease from LANDLORD the following additional
properties owned by LANDLORD located in Añasco, Puerto Rico as described on
Attachment “A” to this Amendment: S-1212-0-77 (50,021.78 sq ft), S-1212-1-82-01
(49,141.33 sq ft), S-1212-1-82-02 (10,920.00 sq ft) and S-1212-2-85 (18,000 sq
ft) comprising the entirety of the S-1212 Building and consisting of a parcel of
land and a building thereon having a gross construction area of approximately
128,083.11 square feet (the “Additional Premises”).

FOUR: The Additional Premises shall be used for the purpose of manufacturing
medical devices. (SIC 3845)

FIVE: TENANT agrees that, during the term of this Amendment, it will not be in
default under the Special Incentives Contract, by and between LANDLORD and
TENANT dated             , 2011 and the Special Incentives for Improvements
Contract, by and between LANDLORD and TENANT dated           , 2011.

SIX: Contact person: Mr. José A. Lamboy, Plant Manager

Address: P.O. Box 167

Añasco, Puerto Rico 00610

Phone No.: (787) 229-3454

Fax No.: (787) 229-3454

E-mail: jlamboy@integra-ls.com

SEVEN: SECURITY DEPOSIT FOR ADDITIONAL PREMISES: $46,109.92

Previous Deposit: $15,235.45 (CR 170974 made on January 27, 2010



    Remaining Balance: $30,874.47



  •   The security deposit balance, ($30,874.47) shall be made and delivered by
TENANT together with this Lease Agreement duly signed.

EIGHT: The Date of Delivery of Possession is November 1, 2011. The Date of
Commencement of Operations (for purposes of this Agreement only) shall be the
date on which TENANT completes the repairs and reconditioning of the Additional
Premises as set forth in “Attachment B” to this Amendment or TENANT’s employees
commence working in the Additional Premises, whichever occurs first.

NINE: TENANT assumes the Additional Premises in its current condition (AS-IS),
and agrees to perform certain work to the Additional Premises described in
Attachment “B” to this Amendment immediately after the Date of Delivery of
Possession.

TEN: Term: The term of this lease with respect to the Additional Premises shall
begin on the Date of Delivery of Possession and shall expire on the tenth
anniversary of the Date of Commencement of Operations.

ELEVEN: Rent: TENANT will begin to pay rent on properties S-1212-1-82-01 and
S-1212-2-85 beginning on the Date of Commencement of Operations and will begin
to pay rent on properties S-1212-0-77 and S-1212-1-82-02 beginning on the third
anniversary of the Date of Commencement of Operations. TENANT shall pay rent
with respect to the Additional Premises after the Date of Commencement of
Operations as follows:

                                  Year   Square   Rent per Square Foot   Monthly
  Annual     Footage           Rent   Rent
1*
    67,141.33     $ 0.00     $ 0.00     $ 0.00  
 
                               
2
    67,141.33     $ 1.70     $ 9,511.69     $ 114,140.26  
 
                               
3
    67,141.33     $ 1.85     $ 10,350.96     $ 124,211.46  
 
                               
4
    128,083.11     $ 2.00     $ 21,347.19     $ 256,166.28  
 
                               
5
    128,083.11     $ 2.10     $ 22,414.54     $ 268,974.48  
 
                               
6
    128,083.11     $ 2.20     $ 23,481.90     $ 281,782.80  
 
                               
7
    128,083.11     $ 2.30     $ 24,549.26     $ 294,591.12  
 
                               
8
    128,083.11     $ 2.40     $ 25,616.62     $ 307,399.44  
 
                               
9
    128,083.11     $ 2.45     $ 26,150.30     $ 313,803.60  
 
                               
10
    128,083.11     $ 2.45     $ 26,150.30     $ 313,803.60  
 
                                TOTAL
  $ 2,274,872.90    
       

• Date of Commencement of Operations

TWELVE: Repairs: The parties hereto have agreed that TENANT shall perform
certain work to the Additional Premises as described on Attachment “B” to this
Amendment immediately after the Date of Delivery of Possession. The lease term
for the Additional Premises will commence on the Date of Delivery of Possession.
However, TENANT’s obligation to pay basic rent will begin on the Date of
Commencement of Operations with respect to each portion of the Additional
Premises, as detailed under the Square Footage column of the table presented in
Section Eleven of this Amendment. LANDLORD will compensate TENANT for the works
to be performed through the special rental agreement described in Attachment
“K”. During the period between the Date of Delivery of Possession and the Date
of Commencement of Operations of each portion of the Additional Premises, except
for payment of rent, TENANT shall observe and fully comply with each and every
term and condition of this Agreement, including, but not limited to, obtaining
all required insurance, and observing the obligations related to the use and
maintenance of the Additional Premises.

THIRTEEN: Ownership of Improvements; Surrender. Upon termination of the Lease
Agreement, all alterations, changes, additions, or improvements made by TENANT
to the Leased Premises with incentives, credits, or other economic assistance
from LANDLORD, including the repairs and reconditioning of the Additional
Premises as set forth in “Attachment B” to this Amendment, shall be deemed
incorporated into the Leased Premises and therefore property of LANDLORD, with
no rights of TENANT to any compensation or reimbursement therefore by LANDLORD.
The TENANT shall not make any significant installations, alterations, additions
or improvements in or to the Leased Premises without first obtaining the
LANDLORD’s written consent thereto (which consent may not be arbitrarily
withheld and must be provided within 14 (fourteen) calendar days of the TENANT’s
request). Should TENANT make such alterations without LANDLORD’s prior written
consent, LANDLORD may require TENANT to remove, at TENANT’s expense, any or all
such other alterations, changes, additions, or improvements performed without
incentives, credits, or other economic assistance from LANDLORD.

FOURTEEN: Insurance. During the term of this Amendment, TENANT shall maintain in
force the following insurance policies:

(a) commercial general liability, including contractual liability, with limits
of not less than $1,000,000 for bodily injury (including death) and $1,000,000
for property damage, per occurrence, which will insure TENANT against any claim
for accidents in or around the Leased Premises due to use or occupation of the
Leased Premises by TENANT. This insurance shall include LANDLORD and its agents,
officers, directors and employees as additional insured and said policy shall
include a “fire legal liability” endorsement;

(b) property insurance with “All Risk” coverage, for one hundred percent (100%)
real property replacement cost, including foundations, with an extended coverage
endorsement, which names LANDLORD as beneficiary in case of loss. This insurance
shall include coverage for fire, hurricanes, floods, earthquakes and other
events of a similar nature, vandalism and malicious mischief, boilers and
machinery (if applicable) in building format and content, including all changes,
alterations, extensions and improvements made by TENANT to the Leased Premises;

(c) pollution liability if required by LANDLORD because of the type of the
operations carried on by TENANT; and,

(d) any other insurance over the Leased Premises which provides adequate
coverage for those insurable risks that are common for property similar to the
Leased Premises.

The deductibles of the insurance policies herein required shall be TENANT’s
responsibility and should LANDLORD undertake any repairs after any loss or
damage to the Leased Premises, TENANT shall reimburse LANDLORD the deductible
payable under the insurance policy, together with any amount paid by any
insurance provider.

Insurance during Construction. During any construction period at the Leased
Premises, including the work to be performed by TENANT described in Attachment
B, if any, TENANT must have in force the following insurance policies:



  (i)   “Builders risk” insurance which provides coverage for all improvements
that are being constructed, equivalent to one hundred percent (100%) of their
replacement value;



  (ii)   if the estimated cost of construction is over five thousand dollars
($5,000), TENANT must, at TENANT’s own cost and expense, provide LANDLORD with a
performance bond from a surety company recognized and approved by LANDLORD, or
other satisfactory guarantee acceptable to LANDLORD, in a sum equal to the
estimated cost of said construction to guarantee completion of any construction
within a reasonable time. At TENANT’s option, instead of TENANT’s obtention of a
separate bond or guarantee for each project that may be in process at any given
time, TENANT shall provide LANDLORD with one bond or guarantee that covers all
alterations, changes, additions or improvements and other construction occurring
at the same time; and,



  (iii)   Workers’ Compensation from the State Insurance Fund Corporation in
such coverage amounts as required by law.

LANDLORD acknowledges and agrees that the above required insurance during
construction may be provided by TENANT directly or by TENANT’s contractors and
subcontractors.

Insurance Policy Increase. TENANT will pay any premium increase required by an
insurance company to cover additional risks resulting from any alteration,
change, addition or improvement made by TENANT to the Leased Premises.

General Requirements. All insurance policies required of TENANT under this
Article, must comply in form and substance to LANDLORD’s requirements, and must
provide the following: (i) that the insurance coverage may not be reduced,
canceled or not renewed by the insurance company without written notice to
LANDLORD and TENANT at least sixty (60) days in advance (unless said
cancellation is due to failure to pay premium, in which case notice must be sent
at least thirty (30) days in advance); and (ii) that the policy shall be
immediately renewed by TENANT on or before its expiration date. TENANT must
obtain said policies from insurance companies duly authorized to do business in
Puerto Rico, and acceptable to LANDLORD. Said insurance companies shall have a
classification of not less than “A” and a financial rating of “IV” or better, as
rated by A.M. Best and Company.

Insurance Certificates. Before the Date of Delivery of Possession TENANT shall
submit to LANDLORD the policies (or certified copies) of same required under
this Article with all the mentioned endorsements, and certificates of insurance
which evidence the required coverage according to this Lease Agreement. TENANT
expressly recognizes LANDLORD’s right not to deliver the Leased Premises to
TENANT until two (2) days after the policies (or certified copies) and the
insurance certificates have been submitted to LANDLORD, as required in this
section.

Evidence of Payment; Renewal of Policies. TENANT must deliver to LANDLORD
satisfactory evidence of payment of the insurance premiums within fifteen
(15) days of the respective renewal dates of the respective policies and at the
same time submit the corresponding insurance certificate or certified copy of
each renewed policy.

Claims. TENANT shall cooperate with LANDLORD in the collection of claims against
the corresponding insurance companies in those cases where LANDLORD handles such
claims, including the preparation of damage reports and other documents required
to process the claim. In the event TENANT does not provide said documents,
LANDLORD, as TENANT’s agent and attorney-in-fact, shall, in addition to any
other remedy available to LANDLORD, execute and submit any evidence of loss
and/or any other document necessary for collection of the claim.

Periodic Reviews. LANDLORD reserves the right to review and demand periodically
increases in the limits of the coverages required in this Lease Agreement as
results from the effects of inflation.

Waiver of Subrogation. (a) LANDLORD and TENANT agree that all fire and extended
coverage and other property damage insurance carried by either of them in
relation to the Leased Premises shall be endorsed with a clause providing that
any release from liability or waiver of claim for recovery from the other party
entered into in writing by the insured thereunder prior to any loss or damage
shall not affect the validity of said policy or the right of the insured to
recover thereunder, provided that the insurer waives all rights of subrogation
which such insurer might have against the other party. Any release or any waiver
of claim shall not be operative in any case where the effect of such release or
waiver is to invalidate any insurance coverage or invalidate the right of the
insured to recover thereunder. Should any waiver of subrogation result in a
premium increase, TENANT shall, within ten (10) days of notice, pay said
increase in order to maintain the effectiveness said release or waiver.

(b) Neither LANDLORD nor TENANT shall be liable to the other or the insurance
company that provided the coverage for any loss or damage to any building or
structure of the Leased Premises for the loss of income either through
subrogation or any other form, regardless if such loss or damage be, in whole or
in part, caused by a negligent act or omission of the other party, its agents,
officers, directors or employees, to the extent that such loss or damage is
covered by insurance policy in favor of the affected party.

FIFTEEN: ENVIRONMENTAL CLAUSES

Governmental Regulations and Environmental Protection. TENANT shall comply with
all laws, rules, regulations, executive orders, administrative orders and
requirements of local and federal governmental agencies having jurisdiction over
TENANT’s operations at the Leased Premises. Upon request by LANDLORD, TENANT
shall submit evidence of said compliance of any permits, and agency
endorsements.

TENANT shall maintain the Leased Premises and conduct its operations thereat in
compliance with the terms, conditions, and requirements specified in i) the
Environmental Impact Statement, or any other document prepared for the
evaluation of environmental aspects of its operations at the Leased Premises;
and ii) the permits issued by the governmental agencies with jurisdiction over
the operations at the Leased Premises.

TENANT, at its own cost and expense, shall install on the Leased Premises the
necessary equipment to prevent its operations from affecting adversely the
environmental integrity of the Leased Premises, or causing any disturbance to
the adjacent properties or to the community in general.

Any improvements or installation of equipment for pollution controls required by
any agency or governmental entity having jurisdiction thereof shall be at
TENANT’s expense and subject to Article VII of this Lease Agreement. TENANT
shall also comply with the following permits and regulations, without limitation
of any other applicable environmental requirements:

(a) Wells. LANDLORD will not allow the drilling of a water well at the Leased
Premises unless TENANT’s operations at the Leased Premises require a volume of
water greater than that which PRASA can supply. In such case TENANT will obtain
a construction permit and a franchise from the government authorized agencies.

(b) Noise. TENANT shall not exceed the maximum noise levels allowed by the Noise
Pollution Control Regulation of the Puerto Rico Environmental Quality Board or
the agency with jurisdiction over that matter.

(c) Air Emissions. TENANT shall obtain all the necessary construction and
operational permits necessary to construct, install, and operate any air
emissions source or atmospheric pollution source, as defined by the Regulation
for the Control of Atmospheric Pollution Sources according to the Local and
Federal Regulations. This includes, but is not limited to (i) ventilation
systems to disperse atmospheric emissions resulting from TENANT’s operations;
(ii) electric power generators for emergency use; (iii) storage tanks for
flammable gases with a capacity greater than five hundred (500) gallons; and
(iv) fuel storage tanks (gasoline, diesel, kerosene, acetone, alcohol and
others) having a capacity of more than ten thousand (10,000 gallons). TENANT, at
its own cost and expense, shall establish the necessary measures and shall
install the equipment required to maintain the air quality standards established
by the existing laws and regulations and any amendments thereto as required by
the permits issued by the Environmental Protection Agency and the local
government authority.

(d) Gas Storage Tanks. TENANT shall obtain a permit from the Public Service
Commission to install and/or store flammable gases in aboveground storage tanks.

(e) Underground Storage Tanks. TENANT shall not install underground tanks to
store fuels, raw materials or chemical substances. In the event that any such
tanks have been previously installed at the Leased Premises and removal thereof
would constitute a risk to the Leased Premises or to TENANT’s operations, such
tanks shall be used only if they comply with federal and state regulations for
underground storage tanks.

(f) Aboveground Storage Tanks. TENANT, if applicable, shall prepare and
implement a Spill Prevention, Control and Countermeasure Plan (SPCC Plan) as
required by 40 CFR 112 and comply with the applicable law requirements for the
installation and operation of aboveground storage tanks.

(g) Chemicals. Storage of any chemical substance shall be undertaken in full
observance of the applicable safety measures required by the governmental
agencies having jurisdiction thereof so as to prevent any leakage or spillage
that may contaminate the Leased Premises or adjacent properties.

(h) Storage of Hazardous Materials. TENANT shall strictly abide by the rules and
regulations established by the Occupational Safety and Health Administration
(OSHA) for the storage of hazardous materials (29 CFR Part 1910 Subpart H) as
well as with the Puerto Rico Code for Fire Prevention. TENANT will comply with
the minimum distances set forth in the federal and local codes for the storage
of hazardous materials, particularly those materials that are inflammable.

(i) Industrial and Sanitary Effluents. TENANT shall not discharge its sanitary
or industrial effluents into the sewer system or into any other place until
TENANT has obtained the necessary authorization to do so, be it from the Puerto
Rico Aqueduct and Sewer Authority, from the local authorities, or the
Environmental Protection Agency (EPA), as applicable. TENANT shall request and
obtain the necessary permits and/or endorsements from any local or federal
agency with jurisdiction in order to install and operate any treatment or
pretreatment plant or system for said effluents. TENANT must obtain LANDLORD’s
endorsement and approval to install a treatment or pretreatment plant or system
prior to any request for the permits and endorsements of the other pertinent
government agencies with jurisdiction. TENANT shall treat its effluents as
required prior to discharge, as required by the pertinent governmental agency
having jurisdiction.

(j) Septic Tanks and Systems. Should the Leased Premises have a septic tank or
system, such facility can be used only to discharge sanitary effluents.
Therefore, TENANT shall not discharge industrial effluents or any substance or
material other than sanitary effluent into the septic tank or system. Moreover,
TENANT must obtain from the applicable permit/s to operate said septic tank or
system. Any industrial effluent that may be generated and that is not discharged
into the Aqueduct and Sewer Authority sewer system or through a discharge permit
from the National Pollutant Discharge Elimination System (“NPDES”), shall be
disposed of by transporting it to an Aqueduct and Sewer Authority treatment
plant, with previous authorization, or to another entity authorized to handle
such effluents.

(k) NPDES Permit. TENANT shall not discharge any industrial effluent into the
ground. TENANT shall obtain an NPDES permit to discharge stormwater or other
effluents into a body of water. TENANT shall obtain an NPDES permit, if
stormwater run-off is exposed to raw materials, unfinished or finished products,
waste, by-products, industrial machinery or equipment, a materials handling area
or a process area. TENANT shall obtain, when applicable, the pertinent
industrial discharge permit or pre-treatment permit required by PRASA.

(l) Hazardous Substances. TENANT will not treat, store or dispose of any
hazardous substance at the Leased Premises, unless TENANT possesses the
necessary permits from the agencies with jurisdiction and such activities are
performed in compliance with applicable regulations and the terms and conditions
of the permit. TENANT will not generate or store any hazardous substance or
waste at the Leased Premises without first obtaining the necessary permits from
the local and federal agencies with jurisdiction. The generation and storage of
hazardous substances shall be conducted in compliance with applicable
environmental laws, regulations and permits. Also, TENANT shall not store
hazardous waste at the Leased Premises, without first giving notice to LANDLORD
of the location of the storage area and providing evidence of compliance with
state and federal regulations as well with the measures LANDLORD considers
necessary to protect the Leased Premises. At no time shall TENANT dispose of any
hazardous substances or waste at the Leased Premises.

(m) Non-hazardous Solid Waste. Non-hazardous solid waste generated from the
operations at the Leased Premises shall be stored, handled, transported and
disposed of in accordance with the applicable local and federal laws and
regulations and the hazardous Waste Control Regulations. TENANT must obtain the
applicable permit for a Non-hazardous Waste Generating Activity (DS-3), when it
generates more than fifteen (15) cubic yards of non-hazardous solid waste weekly
during construction activities. TENANT, at its own cost and expense, shall keep
the grounds clean and free of solid wastes, rubbish, garbage and debris.

(n) Equipment or Materials containing Polychlorinated Biphenyls (PCB). TENANT
shall not install or introduce equipment or materials containing PCB’s at the
Leased Premises.

(o) Reports to LANDLORD — In addition to any other information or document that
may be required hereunder, TENANT shall provide LANDLORD with the following:

1. Written notice, within forty-eight (48) hours, of any event that requires
verbal or written notice to the Environmental Protection Agency, the
Environmental Quality Board or any entity designated by them, together with, a
copy of any order, communication or report regarding the event. This includes,
but is not limited to, any notice required under the provisions of the
“Emergency Planning and Community Right to Know Act.”

2. Written notice within forty-eight (48) hours of any change to the hazardous
materials handled at the Leased Premises, or if TENANT observes or has any
knowledge of an environmental problem at the Leased Premises even if such
problem is not a result of TENANT’s activities.

3. A copy of any permits mentioned as previously stated.

(p) Audits and Access to the Property. LANDLORD reserves the right to inspect
the Leased Premises, and to authorize the local and federal agencies from time
to time, during the Term of this Lease Agreement as deemed necessary, to enter
the premises for the purpose of evaluating the environmental condition of the
Leased Premises, and as to TENANT’s compliance with federal and state
environmental regulations and the provisions of this Article XII. TENANT, for
this purpose, will provide LANDLORD with access to all areas or structures on
the Leased Premises. TENANT shall provide access to all the books, registers,
documents or instruments that LANDLORD deems necessary to determine the
environmental condition of the Leased Premises, or compliance with environmental
regulations.

In the event that LANDLORD believes, based upon any inspection performed on the
Leased Premises, that TENANT, as a result of TENANT’s operations at the leased
premises, is in material violation of a federal or local environmental law or
regulation, LANDLORD shall request TENANT to perform, at TENANT’s cost, the
environmental site assessments necessary to determine the existence and extent
of contamination at the Leased Premises, if any and all activities of removal,
mitigation and remediation needed to correct any environmental problem caused by
the TENANT at the Leased Premises. TENANT, upon LANDLORD’s request, at the
termination of this Lease Agreement, shall submit an environmental site
assessment, Phase I and/or Phase II, of the environmental condition of the
Leased Premises prepared by an environmental consultant of proven experience.
The assessment shall determine whether the activities performed by TENANT
affected the conditions of the Building and the lot. The assessment shall be
performed following the standards established for preparing such reports by the
scientific community (ASTM). The assessments shall be signed and certified by an
engineer or chemist licensed to practice in Puerto Rico.

In the event that an environmental audit or inspection reveals an environmental
deficiency or condition caused by TENANT’s operations at the leased premises,
TENANT shall submit an action plan to remedy such situation together with a bond
or guarantee to secure payment of the remediation. The plan shall be reviewed
and its execution coordinated with LANDLORD.

(q) Emergency Remediation Response Action. In the event of any hazardous
substance spill, leak, or escape or any other occurrence during the period of
TENANT’s operations at the leased premises which requires the removal of
hazardous substances or environmental remediation, TENANT shall be responsible
to remedy it immediately. TENANT shall be responsible for hiring, at its own
expense, those companies with proven experience and reputation to perform said
removal activities and/or environmental remediation and shall carry out all the
necessary negotiations to accomplish said removal and/or remediation. Prior to
the formation of any contractual agreement with any company or consultant for
the removal and/or, remediation, the company or consultant must be approved by
LANDLORD. The scope of work prepared by the LANDLORD authorized company shall be
submitted to LANDLORD for its approval. In the event of any violation or
contamination caused by TENANT’s operations of the Leased Premises, LANDLORD may
request TENANT to remain in the Leased Premises and to continue paying Rent
until the Leased Premises are in compliance with local and federal regulations.
At all times, TENANT shall be obligated to immediately notify LANDLORD in
writing upon occurrence of any event that requires removal of contaminants or
environmental remediation and shall coordinate with LANDLORD any clean-up,
contamination removal, or environmental remediation before commencement thereof
provided that if the event which requires removal of contaminants or
environmental remediation should occur during non-working periods, in which case
(such as weekends or holidays) TENANT shall immediately notify LANDLORD the next
working day. The notice to LANDLORD by TENANT in the event of a spill, leak or
escape does not release TENANT of its obligation to notify the pertinent
governmental agencies as required by law, regulation, municipal ordinance,
judicial order, executive order, administrative order or by any other legal
requirement.

Should any environmental mishap occur, such as, but not limited to, a spill,
release or leak that poses an imminent danger to human health or to the
environment, in addition to taking all such protective measures, responses and
notifications as are required by environmental laws, regulations, and permits,
TENANT shall cease its operations if TENANT’s operations are the direct cause of
said environmental mishap until said mishap is controlled and all risk to human
life or to the environment is suppressed.

(r) Environmental Conditions Liability. TENANT shall be liable for any
environmental damage and the necessary or remedial action as results from
TENANT’s operations. TENANT shall indemnify LANDLORD for any lawsuit, civil or
criminal action, administrative action, fine, claim, remedial action and/or
clean-up and/or pollutant removal action, toxic or hazardous substance or waste
as defined in local and federal laws and regulations, that may arise as a result
of TENANT’s operations or during TENANT’s occupation of the Leased Premises. The
term contaminant includes petroleum and its derivatives, asbestos, and PCB.
TENANT shall also be liable and shall indemnify LANDLORD for any complaint,
civil or criminal action, administrative action, fine or claim that arises as a
result of any violation of any law, regulation, rule, Administrative Order,
Executive Order or environmental requirement of any local or federal
governmental entity that arises as a result of TENANT’s operations or during the
term TENANT occupied the Leased Premises. TENANT’s liability toward LANDLORD and
its obligation to indemnify LANDLORD shall survive the termination of this Lease
Agreement. LANDLORD has not delivered to TENANT, a certified warranty attesting
that the Leased Premises are free and clear of petroleum, derivatives, asbestos
and PCB. LANDLORD has not delivered any warranty and will not perform any
environmental study. The property will be leased in its “as is” condition. If
TENANT needs any warranty, LANDLORD authorizes TENANT to perform the study.

This Amendment is subject to the evaluation and approval of LANDLORD’s Special
Services Division.

This is the sole agreement between the parties; and any clause or information in
the Lease in conflict with the above is herein amended.

1

In witness whereof, the parties sign this amendment this 2nd day of November,
2011.

      PUERTO RICO INDUSTRIAL   INTEGRA, CI, INC. DEVELOPMENT COMPANY   SSN:
98-0476814 SSN: 66-029-2871    
By: /s/ Jorge A. Junquera Amadeo
  By: /s/ Stuart M. Essig
Name: Jorge A. Junquera Amadeo
  Name: Stuart M. Essig
Title: CFO
  Title: President and Chief Executive Officer
Date: 11/1/2011
  Date: 11/1/2011

DESCRIPTION OF BUILDING S-1212-1-82 LOCATED AT
AÑASCO, PUERTO RICO

This is a pitched roof type building consisting of reinforced concrete
foundation, steel columns and girders supporting 30 feet steel joists, which in
turn support 22 gage standard galvanized steel deck, covered by 1.2” urethane
insulation and a 3 ply built-up roofing. Roof ventilators are provided.

The building has a main floor 181’ 8” x 241’ -6” out to out dimensions for an
area of 43,873.31 sq. ft; another manufacturing space 30’ -0” x 151’ -6” for an
area of 4,545 sq. ft. another manufacturing space 31’ -6” x 30’ -0” for an area
of 945 sq. ft. An extension to a Pump House of 21’ -0” x 14’ -0” for an area of
294 sq. ft. A cafeteria of 60’ -0” x 181’ -8” for an area of 10,900.20 sq. ft.
and a loading area of 30’ -0” x 14’ -0” + 23’ -0” x 6’ -8” for an area of 640.11
sq. ft. This amounts to the total area of 64,355.56 sq. ft. of covered floor
space.

The floor consists of a 5” thick reinforced concrete floor slab with a
monolithic cement finish in certain areas, another with carpet and others with
vinyl type & ceramic tiles.

Floor slab designed for a live load of 150 pounds per square feet.

Exterior walls are of concrete blocks, plastered and painted on both sides.

Interior walls are metallic partitions with the exemption that in “lean-to areas
are concrete blocks with glazed tile up to 10’ -0” high.

Ceilings are acoustic type throughout the building. All areas are provided with
air conditions.

Windows are miami aluminum louvers throughout the building.

Interior and exterior doors are industrial type metal doors.

Two (2) metal rolling doors 8’ -0” x 10’ -0” at loading and an another eight
(8) rolling doors 6’ -0” x 8’ -0” inside the manufacturing area between existing
and new building.

Clearance from finished to lowest part of beams at the side eaves is 12’ -2
1/2”.

DESCRIPTION OF BUILDING S-1212-0-77 LOCATED AT
AÑASCO, PUERTO RICO

This is a pitched roof type building consisting of reinforced concrete
foundation, steel columns and girders supporting 30’-0” feet long steel joists
which in turn support gauge #22 standard galvanized steel deck covered by 1.2
urethane insulation and three (3) plies built-up roofing. Roof ventilators are
provided.

The structure consists of a main floor 181’-8” x 241’-6”sq. ft. out to out
dimensions with an area of 43,873.31 sq. ft,. another manufacturing space 91’
-6” x 30’ -0” for an area of 2,745 sq. ft., another manufacturing space 61’ -6”
x 60’ -0” for an area of 3,600 sq. ft. A space for Pump House that consists of
24’-0” x 14’ -0” for an area of 336 sq. ft,. and two spaces for loading that
consist of 60’ -0” x 8’ 0” and 30’ -0” x 8’ -0” for an area of 720 sq. ft. This
amounts to a total area of 51,364.31 sq. ft. of covered floor space.

The floor consists of a 5” thick reinforced concrete slab with a monolithic
cement finish in certain areas, another, an another with carpet and others with
vinyl type & ceramic tiles.

Floor slab designed for a live load of 150 pounds per square feet.

Exterior walls consist of cement plastered concrete blocks painted on both
sides.

Interior walls are metallic partitions with the exemption that in “lean-to areas
are concrete blocks with glazed tile up to 10’ 0” high.

Ceiling are acoustic type throughout the building. All areas are provided with
air conditions.

Interior and exterior door are industrial metal type.

Metal rolling doors are provided at loading area.

Clearance in the manufacturing area from finished floor to lowest part of beam
at the side eaves is 12’ – 2 1/2”.

2

DESCRIPTION OF BUILDING S-1212-2-85 LOCATED AT
AÑASCO, PUERTO RICO

This is a pitched roof type building consisting of reinforced concrete
foundation, steel columns and girders supporting 30’-0” feet long steel joists
which in turn support gauge #22 standard galvanized steel deck covered by 1.5
urethane insulation and three (3) plies built-up roofing. Roof ventilators are
provided.

The structure consists of a main floor 152’-0 3/8” x 121’-4 3/4” exterior
dimensions with an area of 18,456,44 sq.ft. of manufacturing space. A mezzanine
152’ -0 3/8” x 30’ 0” with an area of 4,560.90 sq. ft. 6” thick reinforced
concrete slab.

The floor consists of a 5” thick reinforced concrete slab with a monolithic
cement finish.

Floor slab designed for a live load of 150 pounds per square feet.

Exterior walls consist of cement plastered concrete blocks painted on both
sides, and metal siding.

Ceiling is exposed and painted throughout the building.

Windows are fixed louvers (48” x 56”).

Interior and exterior door are hollow metal type.

Two (2) metal rolling doors 9’-0” x 10’-0” at loading area were installed.

Clearance in the manufacturing area from finished floor to lowest part of beam
at the side eaves is 30’ – 10’.

The total covered area of the original building and its extensions amounts
134,176.31 sq .ft.

ATTACHMENT B
Per PRIDCO STD.

Building #3 Demolition – Reconditioning Cost

                                  PRIDCO Estimate Estimado costos Demolicion y
Reconstruccion Edificios S – 1212 PRIDCO     Total Pies Cuadrados   Costo
Demolicion   Costo Reconstruccion   Costo Total     Square Feet   Demo  
Rencost.   Total
EDIFICIO: S-1212-1-82-02
    14,400     $ 39,698.00     $ 47,039.00     $ 86,737.00  
 
                               
EDIFICIO: S-1212-0-77-00
    45,900     $ 225,248.00     $ 226,518.00     $ 451,766.00  
 
                               
EDIFICIO: S-1212-1-82-01
    49,500     $ 150,013.60     $ 186,047.00     $ 336,060.60  
 
                               
EDIFICIO: S-1212-2-85-00
    18,000     $ 15,258.00     $ 85,881.75     $ 101,139.75  
 
                               
Costo techo S-1212 “ROOF”
    143,392             $ 385,723.40     $ 385,723.40  
 
                                Gran Sub-Total $ 1,361,426.75
 



ATTACHMENT “K”

PUERTO RICO INDUSTRIAL DEVELOPMENT COMPANY
INTEGRA CI, INC. LEASE AMENDMENT

Projects No. S-1212-0-77, 1-82-01; 1-82-02 & 2-85
Gross Area 128,083.11 sq. ft.

FIRST: Landlord allows Tenant to perform certain repairs in the above identified
property, subject to the following:

LANDLORD (Puerto Rico Industrial Development Company) will reimburse TENANT p to
a total of $1,361,426 as permanent leasehold improvements to the property, in an
amount that shall be credited against rental payments.

With respect to the Additional Premises, TENANT shall begin to pay rent as set
forth in the table below:

                                  Year   Square Footage   Rent per Square Foot  
Monthly Rent   Annual Rent
1**
    67,141.33     $ 0.00     $ 0.00     $ 0.00  
 
                               
2
    67,141.33     $ 1.70     $ 9,511.69     $ 114,041.29  
 
                               
3
    67,141.33     $ 1.85     $ 10,350.96     $ 124,211.46  
 
                               
4
    128,083.11     $ 2.00     $ 21,347.19     $ 256,166.28  
 
                               
5
    128,083.11     $ 2.10     $ 22,414.54     $ 268,974.48  
 
                               
6
    128,083.11     $ 2.20     $ 23,481.90     $ 281,782.80  
 
                               
7
    128,083.11     $ 2.30     $ 24,549.26     $ 294,591.12  
 
                               
8
    128,083.11     $ 2.40     $ 25,616.62     $ 307,399.44  
 
                               
9
    128,083.11     $ 2.45     $ 26,150.30     $ 313,803.60  
 
                               
10
    128,083.11     $ 2.45     $ 26,150.30     $ 313,803.60  
 
                                TOTAL
  $ 2,274,872.90    
       

• Date of Commencement of Operations

The Date of Commencement of Operations shall be the date on which TENANT
completes the repairs and reconditioning of the Additional Premises as set forth
in Attachment “B” or TENANT’s employees commence working at the S-1212 Building,
whichever occurs first.

SECOND: Reimbursement through Rent of the Leasehold Improvements:

LANDLORD agrees to reimburse TENANT up to a maximum amount of $1,361,426.75 for
the leasehold improvements described in Attachment B (the “Leasehold
Improvements”) which TENANT will make to the Additional Premises after
LANDLORD’s evaluation and certification.



  •   Tenant shall submit Landlord a time and cost schedule of the agreed
Leasehold Improvements for the property not later than fifteen (15) days after
the execution of the amendment to the lease agreement.



  •   Once work is completed, certified and evaluated according to Landlord’s
Engineering Department standards, Landlord shall initiate the monthly payment
credit as described below.

THIRD: If there is a difference between LANDLORD and TENANT related with respect
to the repair costs, and the difference is not higher than a 10% of the total
amount of such cost, LANDLORD may adjust the amount to be credited to TENANT as
monthly rental payment (credit). Such difference shall be evaluated and approved
by LANDLORD’s engineers considering a cost reasonability evaluation.

FOURTH: The improvements shall be evaluated by LANDLORD using as certification
method, the breakdown and specifications as previously agreed. At the end of
each month TENANT shall submit to LANDLORD a certification of each activity
finished during the mentioned period. TENANT’s representative(s) and LANDLORD’s
engineers shall verify and certify the progress.

FIFTH: The parties acknowledge that if TENANT’s repairs are not completed at the
beginning of the rental payment date as previously agreed, then LANDLORD shall
deduct from the rental payment credit an amount equivalent to the unfinished
work. LANDLORD’s evaluation will be based upon TENANT’s time and cost scheduled
for the repairs.

      PUERTO RICO INDUSTRIAL   INTEGRA, CI, INC. DEVELOPMENT COMPANY   SSN:
98-0476814 SSN: 66-029-2871    
By: /s/ Jorge A. Junquera Amadeo
  By: /s/ Stuart M. Essig
Name: Jorge A. Junquera Amadeo
  Name: Stuart M. Essig
Title: CFO
  Title: President and Chief Executive Officer
Date: 11/1/2011
  Date: 11/1/2011

3